t c memo united_states tax_court estate of juanita f sirmans deceased dan l sirmans executor petitioner v commissioner of internal revenue respondent docket no filed date david m green and thomas gallo for petitioner lawrence b austin and lawrence green for respondent memorandum findings_of_fact and opinion whalen judge respondent determined an estate_tax deficiency of dollar_figure with respect to the estate of juanita f sirmans deceased after concessions the sole issue for decision is the date-of-death value of certain real_property owned by the decedent on the date of her death findings_of_fact the decedent juanita f sirmans died testate on date she was a resident of dekalb county georgia at the time she was survived by her son mr dan l sirmans who was appointed executor of her estate mr sirmans resided in manilus new york at the time the instant petition was filed at the time of trial mr sirmans held a master of science degree from rochester institute of technology and he was in the process of completing his ph d at syracuse university mr sirmans was employed by rochester institute of technology as an adjunct professor and by carrier corp as a senior consulting manager in while the decedent was living in atlanta georgia she suffered a severe stroke after the stroke she moved to her son's home which was in st louis missouri at that time mr sirmans soon realized that the decedent was no longer capable of handling her own financial affairs accordingly at mr sirmans' suggestion the decedent executed a power_of_attorney authorizing him to act on her behalf mr sirmans handled the decedent's affairs pursuant to the power_of_attorney from until the date of the decedent's death after receiving the decedent's power_of_attorney mr sirmans proceeded to inventory and value all of the decedent's property among other assets the decedent owned acres of land in hillsborough county florida the property is located on hixon road approximately mile south of citrus park a community northwest of tampa florida the decedent had inherited the property from her father in it had been used as an orange grove until the orange grove was destroyed by a freeze the area in which the property is located as well as the tampa area in general had experienced substantial growth in the decade preceding the decedent's death the direction of the growth from downtown tampa had been toward the subject property as of the date of the decedent's death the development and construction of residences and apartment complexes had slowed dramatically the subject property is identified on the hillsborough county tax roles as two contiguous parcels of property referred to as folios and folio consists of approximately dollar_figure acres and folio consists of approximately dollar_figure acres much of both parcels is wetland or environmentally sensitive property that cannot be developed while no government agency had formally designated any part of the subject property as wetland we find that as of the time of the decedent's death the breakdown between wetland and dry land for each parcel was as follows folio total wetland dry land dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we sometimes refer to the portion of the subject property consisting of so-called dry land as usable acres on date mr sirmans hired mr john hunt ara to appraise the decedent' sec_56 acre parcel mr hunt concluded that the highest_and_best_use of the decedent's property was for residential use using the market_value approach under which similar parcels of property are compared to the subject parcel mr hunt valued the subject property as follows dollar_figure acres highland dollar_figure ac dollar_figure dollar_figure acres low swamp ac big_number big_number dollar_figure value from the market approach big_number in the decedent suffered a second stroke and her health worsened because the decedent required continuous care mr sirmans placed her in a nursing home from until her death the decedent lived in and out of various nursing homes during this period the decedent's medical bills approximated dollar_figure to dollar_figure per year as a result of the decedent's living_expenses and escalating medical bills mr sirmans became concerned about the decedent's financial security and the liquidity of her assets accordingly he considered selling the decedent' sec_56 acres of land beginning in and continuing through from time to time he permitted different brokers to show the property he did not enter into a listing agreement with any of the brokers but he told them that the asking price for the property was dollar_figure that is dollar_figure per acre for the usable property of approximately acres mr sirmans considered the portion of the subject property that was wetland to have little or no value for property_tax year the tax assessor for hillsborough county valued the subject property at dollar_figure the assessed value of the parcel designated folio was dollar_figure or dollar_figure percent of the total and the assessed value of the parcel designated folio was dollar_figure or dollar_figure percent of the total in late mr sirmans signed an exclusive listing agreement with mr joe wegman of wegman associates inc realtors wegman realty a company that had been in existence for over years wegman realty placed signs on the property and engaged in direct mail advertising in an attempt to sell the property for the so-called dry land wegman realty set the purchase_price at dollar_figure per acre despite wegman realty's marketing efforts that included showing the land to approximately persons no offer to purchase the property was received in date shortly after signing the exclusive listing agreement with wegman realty mr sirmans learned that hillsborough county was planning to acquire a portion of the decedent's land for a road project mr sirmans hired an attorney mr george phillips to represent him before the county and at public hearings in date mr phillips sent mr sirmans a letter which stated that there was virtually no chance of selling the property during the time it would take for the county to consider the road project one of the chief difficulties that mr wegman had in marketing the property was the fact that the road right-of-way was not definite and as mr wegman testified nobody knew exactly where the road was going to go mr sirmans' attorney mr phillips suggested taking the property off the market and investigating the possibility of borrowing against the property after several inquiries of mortgage brokers and financial institutions mr sirmans learned that banks would consider lending approximately to percent of the value of the property as a prerequisite the banks would require a recent appraisal of the property and would require mr sirmans to guarantee the loan personally after these initial inquiries mr sirmans contacted several appraisers he asked for an appraisal of the subject property that would be a very attractive or high appraisal so that it would be an appealing loan for a bank to consider at least one appraiser refused to provide an appraisal on that basis mr sirmans discussed the appraisal with a representative of bay area appraisal services baas and that firm agreed to appraise the decedent' sec_56 acres thereafter baas issued a letter dated date and an appraisal report of the decedent's property baas appraisal in which it valued the decedent's property at dollar_figure as of the date of the letter days before the decedent's death the baas appraisal concluded that the highest_and_best_use of the property was for development as a residential subdivision the baas appraisal is based upon the assumption that under the zoning code of hillsborough county the property would be limited to residential usage at a density of not more than six dwelling units per acre mr sirmans gave the baas appraisal or portions of the appraisal to several banks in connection with loan applications however he never obtained a loan using the decedent's land as security in a letter dated date months after the decedent's death mr sirmans was formally notified of hillsborough county's plan to acquire dollar_figure acres of the decedent's property for a roadway project the letter was addressed to the decedent and was written by an appraiser retained by the county mr edward l fishback mai mr fishback's letter states as follows dear ms sirmans the hillsborough county real_estate depart- ment has engaged the undersigned to make an appraisal of the property shown on the attached plot plan for the purpose of acquiring a portion of the right-of-way for the above referenced project this is to advise you that we have scheduled a field inspection of your property on the date and at the time listed below please consider this an invitation for you or your designated representative to exercise your legal right to accompany us on this inspection if a survey or site plan of said property is available please bring it with you on the date of inspection so as to expedite the appraisal process date time date tuesday am if you have any questions please contact patrick fishback of our office phone at any time sincerely edward l fishback mai on date mr fishback submitted his appraisal of the dollar_figure acres of the parcel designated folio to mr richard sargent director-real estate department hillsborough county fishback appraisal according to the appraisal as of date the value of the parcel designated folio using a comparable sale approach was dollar_figure the appraisal estimated that the market_value of the dollar_figure acres to be acquired for the proposed road right-of-way including damages to the remaining property was dollar_figure by letter dated date mr michael caruthers of the board_of county commissioners office of the county administrator wrote to the decedent c o mr sirmans and offered to purchase the dollar_figure acres of the decedent's property for dollar_figure mr caruthers' letter states as follows dear ms sirmans hillsborough county is in the process of acquiring right of way for a road project on paglen road our right of way maps indicate that we need to acquire dollar_figure acres of your property the county has obtained the services of a professional appraiser to appraise your property hillsborough county is offering the market_value of the property needed for right of way our offer for right of way parcel is dollar_figure as an aid to help you identify the subject property i have enclosed a sketch and legal description of parcel when the county acquires property we must show clear title please notify us if there are any encumbrances against the property when the county purchases the needed right of way we pay all normal closing costs except property taxes you will be required to pay your pro-rata share of taxes at the closing by law all offers are subject_to the approval of the board_of county commissioners of hillsborough county florida if you need any further information regarding this matter please feel free to contact me very truly yours richard sargent director real_estate department in a letter dated date mr sirmans rejected the county's offer and made a counterproposal to sell the dollar_figure acres of the property for dollar_figure per acre or dollar_figure mr sirmans' letter states as follows re project 89-77-r paglen road parcel attention mr michael w caruthers dear mr caruthers i am in receipt of your letter dated date regarding the above referenced project in regards to the property involved there are several facts of which you need to be advised these are as follows the appraisal and your offer place a value on the property of dollar_figure per acre i find this to be inconsistent with the valuation of the property for tax purposes the market_value for tax purposes for the last several years has been dollar_figure per acre i believe it to be only fair that your offer price be consistent with what the county has been using as a basis for taxes i would therefore be willing to accept an offer of dollar_figure per acre or dollar_figure for the dollar_figure acres as compared to your offer of dollar_figure per acre or dollar_figure for the dollar_figure acres prior to receiving your offer i had entered into an agreement with mr ronald carnes of odessa florida to raise cattle on the property this required removing the existing fence and replacing it with a five strand barbed wire fence at a considerable cost construction of the roadway will now require the installation of an approximately additional dollar_figure feet of five strand fencing the cost to cure amount in your offer is therefore incorrect i am in the process of obtaining an estimate for the cost of the additional fencing and will advise you as soon as i receive it i understand that i am entitled to obtain an appraisal of my own and that the county is required to reimburse me for the cost of that appraisal i have been advised that such an appraisal can run as much as dollar_figure-dollar_figure if you will adjust your offer to dollar_figure per acre and make a reasonable adjustment to the cost to cure to allow for the additional fencing then i will forego the additional appraisal i trust that this provides you with as much information as is currently possible i will provide you with further information as soon as i am able to obtain it if you have any questions in the meantime please let me know very truly yours s dan l sirmans dan l sirmans cc mr john w lawson esq in response mr caruthers wrote the following letter dated date i have reviewed your proposal for the above referenced parcel and it appears to be an equitable settlement we will be looking into the cost of fencing and get back to you with a revised offer i believe we are in basic agreement on the settlement but we will request our appraiser to review the proposal i wish to thank you for the information provided please keep me up to date on the title transfer if you need any further information feel free to contact me several months later mr caruthers sent another letter dated date to mr sirmans i have enclosed for your handling a purchase agreement in the amount of dollar_figure for the acquisition of the above referenced parcel thus the purchase_price for decedent's dollar_figure acres dollar_figure was based upon an agreed price paid for the land of dollar_figure per acre the purchase_price was reduced by a property_tax arrearage in the amount of dollar_figure and airborne and wiring charges totaling dollar_figure accordingly the estate ultimately received cash in the amount of dollar_figure for the dollar_figure acres mr sirmans filed form_706 united_states estate and generation skipping transfer_tax return as executor of the decedent's_estate he did not elect alternative valuation thus he reported the value of the decedent's assets as of the date of death on schedule a--real estate attached to the estate_tax_return mr sirmans reported dollar_figure as the value of the subject acres in computing that amount mr sirmans concluded that the value of the parcel designated folio was dollar_figure this is the value of that parcel as set forth in mr fishback's appraisal for hillsborough county mr sirmans concluded that the value of the entire property was dollar_figure based upon the fact that the parcel designated folio was dollar_figure percent of the assessed value of the entire tract for property_tax purposes ie dollar_figure dollar_figure percent he concluded that the value of the parcel designated folio was dollar_figure this amount is the difference between the value of the entire tract dollar_figure and the value of the parcel designated folio dollar_figure mr sirmans' calculation can be illustrated as follows folio assessed value appraised value estate value dollar_figure big_number dollar_figure -- dollar_figure big_number big_number according to mr sirmans the value at which he returned the subject property for estate_tax purposes works out to approximately dollar_figure per acre for the wetland acreage and approximately dollar_figure per acre for the so-called dry land in passing we note that the value of the property reported on the subject estate_tax_return dollar_figure differs slightly from the amount discussed in petitioner's post- trial briefs dollar_figure in the subject notice_of_deficiency among other adjustments respondent determined that the value of the subject property on the date of the decedent's death was dollar_figure the notice includes the following explanation of the adjustment the fair_market_value at the date of decedent's death of the acres located in the northwest of the south of sec_2 township south range east tampa hillsborough county florida was dollar_figure instead of dollar_figure as reported on the estate_tax_return accordingly the reported value of the taxable_estate is increased dollar_figure opinion the sole issue for decision in this case is whether the acres owned by the decedent on the date of her death was worth dollar_figure as determined by respondent or dollar_figure as reported on the estate_tax_return filed on behalf of the decedent's_estate petitioner bears the burden of proving the fair_market_value of the acres owned by the decedent on the date of her death rule a all rule references are to the tax_court rules_of_practice and procedure the value of the subject property as determined by respondent in the notice_of_deficiency dollar_figure is based on the baas appraisal dated date that appraisal was requested by the decedent's son mr dan sirmans and respondent argues it is the only appraisal which considers all acres of the decedent's land and is the best evidence of the land's value on date the date of the decedent's death days later the value of the subject property reported for estate_tax purposes dollar_figure is based on the fishback appraisal of the parcel designated folio that was made at the request of hillsborough county in connection with its purchase of dollar_figure acres of that parcel for a road right-of- way petitioner contends that the reported value of the subject property is shown to be the correct value by the great weight of the valuation evidence in this case consisting of the hunt appraisal in the hillsborough county real_estate tax assessments for the years and the comparable sales listed in the baas appraisal in the fishback appraisal in the sale of dollar_figure acres of folio to hillsborough county the opinion of mr joseph wegman of wegman realty and mr sirmans' own experiences in trying to sell the subject property for the decedent petitioner also contends that the baas appraisal on which respondent's determination is based is not reliable because it fails to differentiate between so-called dry land and wetland sec_2031 requires the gross_estate of the decedent to be determined for federal estate_tax purposes by including the value at the time of his death of all property real or personal tangible or intangible wherever situated all section references are to the internal_revenue_code as in effect for the fair_market_value of property included in a decedent's gross_estate is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs this requires property to be valued from the viewpoint of a hypothetical buyer and seller each of whom would seek to maximize his or her profit from any transaction involving the property see 823_f2d_483 11th cir affg tcmemo_1985_595 658_f2d_999 5th cir the value of property as of a particular date is a question of fact e g 325_f2d_934 8th cir affg tcmemo_1961_347 48_tc_502 a sound valuation is based upon all relevant facts sec_20_2031-1 estate_tax regs in determining the value of an asset we are not bound by the formulae and opinions proffered by an expert especially when they are contrary to our judgment 84_tc_722 instead we may reach a decision as to the value of the property based on our own analysis of all the evidence in the record 538_f2d_927 2d cir affg tcmemo_1974_285 hamm v commissioner supra pincite using all of one party's expert opinion 74_tc_441 or selectively employing any portion of such an opinion see 86_tc_547 with the above principles in mind we have reviewed the arguments of the parties together with the testimonial and documentary_evidence presented based upon all of the facts and circumstances of this case we believe that the decedent's land was worth dollar_figure on the date of the decedent's death date we set forth below several comments about the arguments of the parties and the facts of this case baas appraisal the baas appraisal valued the decedent' sec_56 acre parcel of land using the comparable sales_method according to the appraisal the following land sales were comparable to the decedent' sec_56 acre parcel environ-comparable date sale of sale a date1 arguably date3 date date date1 date date4 mentally sale price dollar_figure -- big_number big_number big_number big_number big_number big_number big_number big_number acres price acre protected dollar_figure big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- 1this transaction was included as a comparable sale in both the baas appraisal and the fishback appraisal discussed below 2this parcel of property contained approximately acres of which approximately acres was reserved for a school and park the appraisal calculated the price per acre based upon the gross acreage acres and the price per acre based upon the net acreage acres 3the first purchaser of this property in date exercised an option to purchase it for dollar_figure before reselling the property for dollar_figure 4this transaction involved a land swap between the developers of the citrus park mall and the tampa electric co the baas appraisal concludes that as of date the value of the decedent's property was dollar_figure per acre or dollar_figure acres times dollar_figure in arriving at that conclusion the baas appraisal relied principally on comparable the date sale of between and acres to hillsborough county for dollar_figure the operative passage of the baas appraisal states as follows the sale by sic hillsborough county comparable is of great significance due to the date the sale took place the similarity of the size and the parcel's proximate location the hillsborough county purchase of a parcel to buffer its sewer plant reflects a price of between dollar_figure and dollar_figure per acre centex the seller obviously placed a value on the land based on its residential potential the county typically pays somewhat of a premium like most governmental and quasi governmental agencies this occurs due to disadvantages in negotiations and a desire to avoid confrontation or legal action consequently we have adjusted the sale price that we split between the dollar_figure high and dollar_figure low indicator we also adjusted this comparable up for its inferior location we have concluded a value indicator of dollar_figure ac from this sale the other comparables are at least months old the unadjusted sale price on a per acre basis varies from dollar_figure comparable to dollar_figure comparable interestingly the oldest comparable comparable is for a ac defunct orange grove which sold in december for an unadjusted price of dollar_figure ac this parcel encompasses a ac lake and has no environmentally sensitive land hence our sales do not indicate an upward trend in value we believe that the major fall in construction activity in hillsborough county accounts for the stable prices of large raw acreage tracts few developers can afford to tie up major funds in warehousing future development sites on the whole the comparable sites offer similar opportunities to a developer of a large acreage subdivision we believe that what the subject lacks in percentage of buildable land compared to other sites it makes up in its development potential that allows a much higher density except for the cathryn sheldon site comparable the approved density at the comparables under zoning or present land use designation is much lower in light of the value indicators derived from an analysis of the comparable sales we conclude a total market_value of dollar_figure the baas appraisal notes that approximately of the total site comparable is environmentally sensitive the appraisal also notes that approximately acres of the usable land was reserved for a school and park petitioner complains that the baas appraisal does not set forth the purchase_price for each comparable on a per usable acre basis according to petitioner when the comparable sales used in the baas appraisal are analyzed on a price per usable acre basis it shows that the comparables were sold for approximately dollar_figure per usable acre petitioner's analysis is as follows comparable purchase_price acres percent price per wet usable acre dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number -- big_number thus according to petitioner the baas appraisal supports the value reported on the decedent's_estate tax_return petitioner also notes that the subject property had been informally shown to buyers by various brokers over the course of approximately years with an asking price of dollar_figure per usable acre the property was then formally listed with wegman realty and that firm showed the property to approximately persons over the course of another years in an attempt to sell the property for the same price despite those efforts no offer to purchase the property was received petitioner notes that respondent's value of dollar_figure is dollar_figure on a per-usable- acre basis usable acres if the decedent's property was truly worth over dollar_figure per usable acre petitioner asks why no one offered to purchase the property at the listed price of dollar_figure per usable acre we note that on the date of death date it was generally known that hillsborough county planned to acquire a part of the decedent's property in connection with its plan to widen and realign paglen road however at that time the precise configuration of the road project was not known it stands to reason as both mr sirmans and mr wegman testified that the uncertainty of the road project at that time made it difficult to sell the property and temporarily decreased the property's value this is confirmed by that fact that mr sirmans received no offer to purchase the property as a result of the marketing efforts of wegman realty from late through the date of death the baas appraisal purports to value the property as of date however the appraisal makes clear that baas did not take into account the road project assumption no of the appraisal states as follows we have valued the subject in its current con- dition prior to an announced taking of right- of-way for a 122' wide strip connecting gunn highway and sheldon road that will transverse the subject it is evident therefore that the baas appraisal fails to take into consideration a significant factor that bears on the value of the decedent's property as of the date of death fishback appraisal the fishback appraisal utilized a three-step process in arriving at the market_value of the dollar_figure acres to be acquired for the proposed right-of-way including damages to the remaining property first the appraisal valued the parent tract the parcel designated folio before the taking second the appraisal valued the dollar_figure acres of folio and a barbed wire fence which were taken finally the appraisal valued the remainder of folio after the taking according to the fishback appraisal the following land sales were comparable to the parcel designated folio date comparable of sale price listing dollar_figure big_number big_number big_number big_number big_number big_number size acres dry wet price per price per gross acre dry acre dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- big_number -- big_number -- big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number 1same as comparable of the baas appraisal 2same as comparable of the baas appraisal based upon the above comparables the appraisal concludes that the value of the parcel designated folio was dollar_figure per acre or dollar_figure dollar_figure acres x dollar_figure the operative passage of the fishback appraisal is as follows the subject has been listed on the open market at dollar_figure per gross acre for approximately a two year period the sale price was based on a acre size and about acres was estimated by the appraisers as environmentally sensitive land because of the possible environmental constraints for the unusable areas relative to future development it is our opinion that a prudent purchaser would pay substantially less in today's market sale nos and were considered superior to the subject for reasons previously mentioned zoning and or location sale no is located in close proximity to the subject and is considered a more reliable indicator of value listing is a property listing which would indicate the upper value limit for the subject based on the preceding it is our opinion that the estimated market_value of the property would be dollar_figure per acre based on the gross acreage the sic equates to dollar_figure acre for the usable acre size therefore dollar_figure acre x dollar_figure acres dollar_figure rounded to dollar_figure the second step in the appraisal was to value the part of the property taken by the county consisting of a 83-acre strip which the fishback appraisal described as part of the upland area of the parent tract the fishback appraisal describes the value of the part of the property taken as follows the value of the upland area of the parent tract ie usable land was estimated at dollar_figure per acre rounded the same sales that were used in valuing the entire parcel in the before situation have been utilized in valuing the subject taking sales of lands similar to the strip taking sic are scarce in the market place therefore we have relied on the documented sales which were used to provide an indication of value for the parent tract it is our opinion that the exist- ing barb wire fence line makes some contribution to value the cost to replace the barb wire fencing along the north boundary was estimated by the appraisers based on estimates obtained from fencing contractors throughout hillsborough county the fence appears to be about five years old based on the observed condition we have estimated the depreciation pincite therefore the value of the part taken is summarized as follows land area dollar_figure acres x dollar_figure acre dollar_figure improvements barb wire fence lf x dollar_figure lf x dollar_figure total value of the part taken dollar_figure the final step in the appraisal is to value the property remaining after the taking to determine whether the value of that property would be diminished as a result of the taking according to the fishback appraisal the completion of the road project would actually enhance the value of the remaining property the appraisal states as follows after the taking the l shaped parent tract will be separated into three separate parcels with increased road frontage and exposure from the proposed paglen road the subject property is located on a two lane local arterial after the taking the three remainder tracts will be located on a heavily travelled two lane thoroughfare which will ultimately be expanded to six lanes this will greatly improve access and exposure to the sites in our opinion the change will act to enhance the value of the subject properties various conversations with the hillsborough county planning commission department of development and review and zoning departments indicate that higher intensive uses are probable subject_to rezoning and site plan review the highest_and_best_use before the taking was considered to be an agricultural use until the demand ripens for additional residential uses in the area the highest_and_best_use of the subject parcels after the taking was considered to be a transitional agricultural use to future residential and office usage support for the value enhancement will be measured in the following land valuation-after section before the taking the subject property had an estimated market_value of dollar_figure per gross acre after the taking the remainder parcels have an overall estimated market_value of dollar_figure per gross acre this represents about a dollar_figure per gross acre value enhancement in our opinion the proposed road project would favorably impact a number of properties in the immediate vicinity of the subject for this reason these benefits have been classified as general which do not offset damages if any property_tax value petitioner asserts that the assessed value of the decedent's land for property_tax purposes was dollar_figure for tax years and petitioner argues that this assessed value for property_tax purposes is probative of the value of the decedent's property in view of the fact that in florida property_tax values must be based upon a just valuation of the subject property see mcarthur jersey farm dairy inc v dade county so 2d fla dist ct citing walter v schuler so 2d fla in this case the parties have stipulated that the assessed value of the subject property as of was dollar_figure however the record does not support petitioner's assertion that the subject property was assessed at the same amount in years and in fact the baas appraisal states that the assessed value of the subject property was as follows year property_tax value per acre gro sec_56 per acre percent change dry dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -43 sale to the county petitioner argues that the sale of dollar_figure acres of land to hillsborough county for approximately dollar_figure per acre is the best evidence of fair_market_value of the decedent's property according to petitioner this sale was a negotiated sale between arm's length parties not a forced sale it was made reasonably close to the valuation_date and there is no evidence that the conditions of the property changed in any material way between the date of death and the date of the sale even if we accept petitioner's contention that the sale of dollar_figure acres of the decedent's land to hillsborough county was an arm's-length sale by a willing buyer to a willing seller we are not certain that it is the best evidence of the fair_market_value of the decedent's land we infer that petitioner may have had an incentive to reach a speedy agreement for sale of the dollar_figure acres with hillsborough county and may have been willing to sell the property for less than its fair_market_value we base that inference on three factors it was difficult to sell the decedent's property until hillsborough county's plans for the road project became more definite and known the construction of the road project was anticipated to increase the value of the surrounding areas including decedent's land and the county had the power to condemn the property to reflect the foregoing and concessions decision will be entered under rule
